Citation Nr: 1532461	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  10-47 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Denver, Colorado


THE ISSUES

1.   Whether new and material evidence to reopen a claim for service connection for tinnitus has been received.

2.  Entitlement to service connection for bilateral knee disability.

3.  Entitlement to service connection for strokes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from February 1971 to September 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 1992 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for a bilateral knee condition.  In July 1992, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2010 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2010.

In addition, the Veteran appeals from a December 2009 rating decision in which the RO, inter alia, denied a petition to reopen a claim for service connection for tinnitus, as well as denied a claim for service connection for strokes.   In February 2010, the Veteran filed a NOD.  A SOC was issued in June 2010 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2010.

The Board notes that the Veteran's substantive appeal received by VA in December 2010 was not timely.  However, in June 2012, the agency of original jurisdiction (AOJ) issued a supplemental statement of the case addressing the instant claims, then certified these claims as on appeal.   See June 2012  n an June 2012 VA Certification of Appeal (VA Form 8).   Nevertheless, the Board notes that, under these circumstances, it will accept jurisdiction of the instant claims, which have been deemed to be on appeal.  See, e.g., Percy v. Shinseki, 23 Vet. App. 37 (2010) (by treating a matter as if it is part of a claimant's timely filed substantive appeal, VA waives any objections it might have had as to the timeliness of filing). 

In December 2010, the Veteran requested a Board hearing before a Veterans Law Judge.  Pursuant to his request a he requested hearing was scheduled for July 2015, however, as the Veteran notified the Board in June 2015 of his desire to withdraw all pending appeals, the hearing was cancelled. 

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  A review of the Virtual VA file does not reveal any additional documents pertinent to the matters on appeal.


FINDING OF FACT

In June 2015, prior to the promulgation of an appellate decision, the Veteran submitted a statement indicating that he withdrew from appeal his petition to reopen a claim for service connection for tinnitus as well as his claims for service connection for bilateral knee disability and for strokes.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals as to the petition to reopen a claim for service connection for tinnitus as well as claims for service connection for bilateral knee disability and for strokes are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  An appeal withdrawn on record during a hearing is an exception to the requirement for a written withdrawal.  See 38 C.F.R. § 20.204(b). 

In the present case, in a June 2015 statement, the Veteran withdrew from appeal the petition to reopen a claim for service connection for tinnitus as well as claims for service connection for bilateral knee disability and for strokes.  Hence, with respect to such claims, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals as to these matters, and they must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


